Opinion filed January 15, 2015




                                        In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-12-00313-CR
                                      __________

                   ESPERANZA ESQUIVEL, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 385th District Court
                                 Midland County, Texas
                          Trial Court Cause No. CR39984


                      MEMORANDUM OPINION
      After a bench trial, the trial court convicted Esperanza Esquivel of driving
while intoxicated while a child passenger was in the vehicle. See TEX. PENAL
CODE ANN. § 49.045 (West 2011).           The trial court assessed punishment at
confinement for one year in the State Jail Division of the Texas Department of
Criminal Justice. In one issue on appeal, Appellant argues that the trial court erred
in denying her motion to suppress because the investigating officer lacked
reasonable suspicion to justify his initial stop of Appellant. We affirm.
                                   Background Facts
          Appellant filed a pretrial motion to suppress the evidence arising from her
arrest.     On appeal, she contends that the arresting officer lacked reasonable
suspicion to stop her vehicle.       Officer Stephen Truex of the Midland Police
Department testified at the suppression hearing that he was dispatched at 2:00 a.m.
on May 8, 2012, to a “robbery call.” He arrived at 3210 Whittle Way to talk to the
complainant, who told Officer Truex about a possible “disturbance/robbery”
coming from the parking lot of the Bradford Apartments.               The Bradford
Apartments were located behind the complainant’s home. Officer Truex testified
that he was familiar with the Bradford Apartments because he was the courtesy
officer for the property and visited the property every night.
          There was an alley located behind 3210 Whittle Way that was used by
tenants of the Bradford Apartments.            A minute after entering the alley,
Officer Truex heard tires spinning. He then saw a maroon “Chevy” pickup; the
driver of that pickup twice attempted to jump a curb in an effort to quickly leave
the parking lot of the Bradford Apartments. Officer Truex stated that the maroon
pickup was the only vehicle in the parking lot or alley. He observed that the driver
was eventually able to jump over the curb. Officer Truex testified that the driver
of the pickup turned westward and began driving toward him. He flashed his
flashlight several times to stop the vehicle.         As Officer Truex approached
Appellant’s vehicle, he had his flashlight and his weapon in his hands. At the
suppression hearing, when asked why he stopped Appellant’s vehicle,
Officer Truex replied, “Just because of time of day, we just had a robbery in


                                           2
progress, a vehicle was leaving a parking lot that was unusual like something had
just happened, like they were trying to leave in a hurry.”
      After Officer Truex approached Appellant’s vehicle, he learned from
Appellant that she was involved in an argument with her ex-boyfriend, her sister,
and her husband. Appellant had her two young children, ages eight and eleven,
with her in the vehicle. Officer Truex then noticed that Appellant had “[s]lurred
speech, bloodshot eyes, and the odor of alcohol.” Officer Truex testified that
Appellant admitted she was intoxicated. Officer Truex subsequently conducted
field sobriety tests to determine whether Appellant was able to drive.           He
concluded that Appellant was intoxicated due to alcohol. Officer Truex arrested
Appellant for driving while intoxicated while a child passenger was in the vehicle.
The trial court denied Appellant’s motion to suppress without making explicit
findings of fact or conclusions of law.
                                      Analysis
      A trial court’s denial of a motion to suppress is reviewed for an abuse of
discretion. Arguellez v. State, 409 S.W.3d 657, 662 (Tex. Crim. App. 2013). We
review a trial court’s ruling under a bifurcated standard of review. Amador v.
State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007); Guzman v. State, 955 S.W.2d
85, 89 (Tex. Crim. App. 1997).        Almost complete deference is given to its
determination of historical facts, especially if those facts are based on an
assessment of credibility and demeanor. Crain v. State, 315 S.W.3d 43, 48 (Tex.
Crim. App. 2010); Amador, 221 S.W.3d at 673 (citing Guzman, 955 S.W.2d at 89).
We review de novo a trial court’s application of the law to the facts. Wade v.
State, 422 S.W.3d 661, 667 (Tex. Crim. App. 2013); Valtierra v. State, 310 S.W.3d
442, 447 (Tex. Crim. App. 2010). Regardless of whether the trial court granted or
denied the motion, appellate courts view the evidence in the light most favorable to
the ruling. Wade, 422 S.W.3d at 666; State v. Woodard, 341 S.W.3d 404, 410
                                          3
(Tex. Crim. App. 2011). We will uphold the trial court’s ruling if it is reasonably
grounded in the record and correct on any theory of law applicable to the case.
Wade, 422 S.W.3d at 667, Valtierra, 310 S.W.3d at 447–48. When the trial court
does not issue findings of fact, we imply findings that support the trial court’s
ruling if the evidence supports those findings. State v. Kelly, 204 S.W.3d 808,
818–19 (Tex. Crim. App. 2006).
      There are three distinct types of police-citizen interactions: (1) consensual
encounters that do not implicate the Fourth Amendment; (2) investigative
detentions that are Fourth Amendment seizures of limited duration and scope,
which must be supported by reasonable suspicion of criminal activity; and
(3) arrests that are reasonable only if supported by probable cause. Wade, 422
S.W.3d at 667; Woodard, 341 S.W.3d at 410–11 (citing Florida v. Bostick, 501
U.S. 429, 434 (1991); Terry v. Ohio, 392 U.S. 1, 30–31 (1968); Gerstein v. Pugh,
420 U.S. 103, 111–12 (1975)). A detention occurs when a reasonable person,
taking into account all circumstances, feels they are not at liberty to ignore the
police and go about their business. Kaupp v. Texas, 538 U.S. 626, 629 (2003)
(citing Bostick, 501 U.S. at 437). There is no dispute that Officer Truex detained
Appellant when he stopped her vehicle and prohibited her from leaving the scene.
      A police officer has reasonable suspicion for a detention if he has specific,
articulable facts that, when combined with rational inferences from those facts,
would lead him to reasonably conclude that the person detained is, has been, or
soon will be engaged in criminal activity.        Wade, 422 S.W.3d at 667–68;
Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011). This is an
objective standard that disregards the actual subjective intent of the arresting
officer and looks, instead, to whether there was an objectively justifiable basis for
the detention. Wade, 422 S.W.3d at 668; Derichsweiler, 348 S.W.3d at 914. The
standard also looks to the totality of the circumstances; individual circumstances
                                         4
may seem innocent enough in isolation, but if they combine to reasonably suggest
the imminence of criminal conduct, an investigative detention is justified. Wade,
422 S.W.3d at 668; Derichsweiler, 348 S.W.3d at 914. The standard requires only
“some minimal level of objective justification” for the stop. Foster v. State, 326
S.W.3d 609, 614 (Tex. Crim. App. 2010) (quoting United States v. Sokolow, 490
U.S. 1, 7 (1989)). Whether the facts known to the officer amount to reasonable
suspicion is a mixed question of law and fact subject to de novo review. State v.
Mendoza, 365 S.W.3d 666, 669–70 (Tex. Crim. App. 2012).
      Appellant    contends      that   the   citizen-informant’s   complaint   and
Officer Truex’s independent observations, under the totality of the circumstances,
did not rise to the level of reasonable suspicion. We disagree. Officer Truex
testified that he responded to a complainant’s tip about a robbery in progress. The
identity of the complainant was not known to Officer Truex.           However, the
complainant provided Officer Truex with the tip at the complainant’s residence
during a face-to-face meeting.

      A citizen’s tip may justify the initiation of a stop if the tip contains
“sufficient indicia of reliability.” Arizpe v. State, 308 S.W.3d 89, 92 (Tex. App.—
San Antonio 2010, no pet.) (quoting Florida v. J.L., 529 U.S. 266, 270 (2000)).
Because the complainant’s identity is unknown, the information provided to
Officer Truex is considered an anonymous tip.         We evaluate four factors in
determining the reliability of an anonymous citizen’s information: “(1) whether the
informant provide[d] a detailed description of the wrongdoing; (2) whether the
informant observed the wrongdoing firsthand; (3) whether the informant is
somehow connected with the police (e.g.[,] a paid informant); and (4) whether the
informant place[d] himself in a position to be held accountable for the report.” Id.
(citing Pipkin v. State, 114 S.W.3d 649, 655 (Tex. App.—Fort Worth 2003, no

                                          5
pet.)). When determining an informant’s reliability, courts distinguish between
anonymous 911 callers and unidentified informants who give unsolicited
information to officers in a face-to-face manner. Id. at 92–93. The face-to-face
informant is inherently more reliable than the anonymous 911 caller because the
face-to-face informant places himself in a position to be held responsible for his
intervention. Id. at 93.
        Appellant contends that the citizen-informant supplied an anonymous tip
and that that tip must be adequately corroborated by the officer. Corroboration
does not mean that Officer Truex must personally observe the conduct that caused
him to reasonably suspect that a crime is being, has been, or is about to be
committed. Brother v. State, 166 S.W.3d 255, 259 n.5 (Tex. Crim. App. 2005)
(citing Adams v. Williams, 407 U.S. 143, 147 (1972)). “Rather, corroboration
refers to whether the police officer, in light of the circumstances, confirms enough
facts to reasonably conclude that the information given to him is reliable and a
temporary detention is thus justified.” Id. (citing Alabama v. White, 496 U.S. 325,
330–31 (1990)).
      Officer Truex cited the time of night, the “robbery/disturbance” in progress,
the hurried and unusual exit by Appellant from the parking lot, and the lack of
other people in the area as reasons why he detained Appellant. Time of day is one
factor in determining reasonable suspicion. Foster, 326 S.W.3d at 613 (citing
Curtis v. State, 238 S.W.3d 376, 380–81 (Tex. Crim. App. 2007)). Location is also
important in determining the totality of the circumstances. Id. at 613 & n.10.
Appellant was stopped in the same area where a possible robbery in progress was
just reported. As stated above, an officer’s reasonable suspicion that a crime has
occurred or will soon occur in the future is a permissible basis for a traffic stop.
Terry, 392 U.S. at 22; Ford v. State, 158 S.W.3d 488, 492 (Tex. Crim. App. 2005).
Appellant also left the scene of a possible robbery in an expedited manner. A
                                         6
video taken from the front dash of Officer Truex’s patrol car was admitted into
evidence. On that video, the sound of tires squealing can be heard moments prior
to the time that Officer Truex encountered Appellant’s vehicle. Based on the time
of day, the proximity to a report of a possible robbery in progress by an informant
in a face-to-face meeting with the police officer, and the hurried manner in which
Appellant left the parking lot, we conclude that Officer Truex had reasonable
suspicion to stop Appellant’s vehicle. Based on the totality of the circumstances,
we find that Officer Truex had reasonable suspicion to initiate the investigatory
stop. Consequently, we overrule Appellant’s sole issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


January 15, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           7